DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 9/24/2020, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 9/24/2020 is herein reviewed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 13, 15 – 18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Charny et al. (US 2003/0233595 A1), hereinafter “Charny”, in view of Chu (US 2017/0005947 A1) and further in Bucher et al. (US 2015/0326452 A1), hereinafter “Bucher”.
Regarding claim 1, Charny teaches a method by a first controller in a network to monitor a health of a second controller (neighbor nodes may detect communication loss between one another (Charny Paragraph [0036])), wherein the first controller and the second controller are part of a cluster of controllers (nodes are interconnected neighbor nodes of a same network (Charny Paragraphs [0017] and [0025 – 0026])), wherein controllers in the cluster communicate in the network over an second communication channel (contact paths are provided as backup tunnels which are separate and distinct from the direct links between neighboring nodes (Charny Paragraphs [0034 – 0035])), and wherein controllers in the cluster communicate with each other over an first communication channel that is separate from the in-band network (direct links are used to communicate RSVP Hello messages between neighboring nodes (Charny Paragraphs [0029 – 0030])), the method comprising: 
determining (310) that the second controller cannot be reached over the first communication channel (node detects a loss of communication over a physical layer link due to the absence of an RSVP Hello message/response (Charny Paragraph [0036])); and 
sending (320) a first control message over the second communication channel network in response to a determination that the second controller cannot be reached over the first communication channel, wherein the first control message includes a health check request message (node attempts to contact its neighbor via the alternate path, the contact may be an RSVP Hello message which expects a response (Charny Paragraph [0036])).  
Charny fails to teach of a network being a software defined network, a first communication channel being an out-of-band network, a second channel being an in-band network, and a switch being comprised on the in-band network wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over the in-band network. Charny further fails to teach of a control message including an instruction for the switch to send the request message to a second controller.
However, in analogous art, Chu teaches a network being a software defined network (a controller may be an SDN controller which provides fault management (Chu Paragraph [0083])), a first out-of-band communication between members of a cluster are exchanged via a messaging bus on a control plane for path management (Chu Paragraph [0084])), a second channel being an in-band network (in-band data path allows for periodic probe messages to be sent by an engine (Chu Paragraph [0084])), and a switch being comprised on the in-band network (network engine 532 running on a server performs virtual processes and functions to emulate network devices including switches (Chu Paragraphs [0049 – 0050])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chu related to implementing failure handling on an SDN network comprising out-of-band and in-band channels for control communication and apply them to the teachings of Charny for the purpose of providing an out-of-band control plane for path management (Chu Paragraph [0084]). One would be motivated as such as this using such resources allows for improved scalability and reliability (Chu Abstract).
Charny and Chu fail to teach wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over the in-band network and a control message including instruction for the switch to send the request message to a second controller.
However, in analogous art, Bucher teaches wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over channels (storage manager acts as a central server to a plurality of storage agents (Bucher Paragraph [0039]) storage manager maintains a direct connection to each storage agent (Bucher Paragraph [0042])), and a control message including instruction for the switch to send the request message to a second controller (storage agents may communicate through the storage manager to reach unreachable storage agents (Bucher Paragraph [0046])).
Bucher related to using an intermediary device along a second path to overcome unreliable or failed connections and apply them to the teachings of Charny and Chu for the purpose of relaying information when nodes are unable to communicate on unreliable connections (Bucher Paragraph [0046]). One would be motivated as such as this allows storage agents to maintain communication with one another when coupled by unreliable or intermittent connections (Bucher Paragraph [0046]).

Regarding claim 2, Charny, Chu, and Bucher teach the method of claim 1, further comprising: 
determining (330) whether a health check acknowledgement message has been received from the second controller over the in-band network (determining whether the neighboring node responds to the RSVP hello message (Charny Paragraphs [0036 – 0037])).  

Regarding claim 3, Charny, Chu, and Bucher teach the method of claim 2, further comprising: 
determining (340) that the out-of-band network has a failure in response to a determination that the health check acknowledgement message has been received from the second controller over the in-band network (if contact by the alternate path was successful, a determination is made that the node is operational and the link has failed (Charny Paragraph [0036])).  

Charny, Chu, and Bucher teach the method of claim 3, wherein the health check acknowledgement message is included in a second control message sent by the switch to the first controller over the in-band network (neighbor node responds successfully to the RSVP Hello message over the backup channel (Charny Paragraph [0036]) communicating through the intermediate management node (Bucher Paragraph [0046]) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Charny, Chu, and Bucher teach the method of claim 4, wherein the first controller and the switch communicate over the in-band network using a southbound communications protocol (using OpenFlow protocol to communicate between network nodes and engines (Chu Paragraph [0070]) One would be motivated as such as using OpenFlow and apply these teachings to Charny for the purpose of using a well-defined interface and message types for performing monitoring tasks as message are designed to interoperate with each other (Chu Paragraph [0070]).).  

Regarding claim 6, Charny, Chu, and Bucher teach the method of claim 5, wherein the southbound communications protocol is OpenFlow (Charny Paragraph [0070]) (inherits motivation to combine from respective parent claim.).  

Regarding claim 8, Charny, Chu, and Bucher teach the method of claim 2, further comprising: 
if contact using the RSVP Hello message over the backup switch was unsuccessful, determining the neighboring node has failed (Charny Paragraph [0037])).  

Regarding claim 9, Charny, Chu, and Bucher teach the method of claim 1, further comprising: 
receiving (410) a second control message from the switch over the in-band network, wherein the second control message includes a health check request message generated by a third controller in the cluster (node attempts to contact its neighbor via the alternate path, the contact may be an RSVP Hello message which expects a response (Charny Paragraph [0036]) wherein there may be multiple nodes in the system which perform the same functionality (Charny Paragraphs [0031 – 0032]) storage agents may communicate through the storage manager to reach unreachable storage agents (Bucher Paragraph [0046])), wherein the switch has a control channel connection to the third controller (storage manager maintains a direct connection to each storage agent (Bucher Paragraph [0042]))); and 
sending (420) a third control message to the switch over the in-band network in response to receiving the second control message, wherein the third control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (queried node may respond on the backup channel to the RSVP Hello message (Charny Paragraph [0036]) agents may relay communications through the storage manager to reach other agents (Bucher Paragraph [0046]) communications may be in-band communications or out-of-band communications (Chu Paragraph [0084j]) inherits motivation to combine multiple references from respective parent claim.).  

Regarding claim 10, Charny, Chu, and Bucher teach the method of claim 1, further comprising:
identifying the switch to be a designated switch (storage manager may be a storage agent which is further configured to perform coordinating actions (Bucher Paragraph [0040 – 0041])); and 
configuring the switch to establish a control channel connection to all controllers in the cluster (storage manager is configured to communicate with the storage agents over a direct communication (Bucher Paragraph [0042]) inherits motivation to combine from respective parent claim.).  

Regarding claim 11, Charny teaches a network device (604) to function as a first controller in a network to monitor a health of a second controller (neighbor nodes may detect communication loss between one another (Charny Paragraph [0036])), wherein the first controller and the second controller are part of a cluster of controllers (nodes are interconnected neighbor nodes of a same network (Charny Paragraphs [0017] and [0025 – 0026])), wherein controllers in the cluster communicate in the network over an second communication channel (contact paths are provided as backup tunnels which are separate and distinct from the direct links between neighboring nodes (Charny Paragraphs [0034 – 0035])), and wherein controllers in the cluster communicate with each other over an first communication channel that is separate from the in-band network (direct links are used to communicate RSVP Hello messages between neighboring nodes (Charny Paragraphs [0029 – 0030])), the network device comprising:
a set of one or more processors (642) (Charny Paragraph [0042]); and 
(Charny Paragraph [0042]), causes the first controller to determine that the second controller cannot be reached over the first communication channel (node detects a loss of communication over a physical layer link due to the absence of an RSVP Hello message/response (Charny Paragraph [0036])) and send a first control message over the second communication channel network in response to a determination that the second controller cannot be reached over the first communication channel, wherein the first control message includes a health check request message (node attempts to contact its neighbor via the alternate path, the contact may be an RSVP Hello message which expects a response (Charny Paragraph [0036])).  
Charny fails to teach of a network being a software defined network, a first communication channel being an out-of-band network, a second channel being an in-band network, and a switch being comprised on the in-band network wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over the in-band network. Charny further fails to teach of a control message including an instruction for the switch to send the request message to a second controller.
However, in analogous art, Chu teaches a network being a software defined network (a controller may be an SDN controller which provides fault management (Chu Paragraph [0083])), a first communication channel being an out-of-band network (out-of-band communication between members of a cluster are exchanged via a messaging bus on a control plane for path management (Chu Paragraph [0084])), a second channel being an in-band network (in-band data path allows for periodic probe messages to be sent by an engine (Chu Paragraph [0084])), and a switch being comprised on the in-network engine 532 running on a server performs virtual processes and functions to emulate network devices including switches (Chu Paragraphs [0049 – 0050])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chu related to implementing failure handling on an SDN network comprising out-of-band and in-band channels for control communication and apply them to the teachings of Charny for the purpose of providing an out-of-band control plane for path management (Chu Paragraph [0084]). One would be motivated as such as this using such resources allows for improved scalability and reliability (Chu Abstract).
Charny and Chu fail to teach wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over the in-band network and a control message including instruction for the switch to send the request message to a second controller.
However, in analogous art, Bucher teaches wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over channels (storage manager acts as a central server to a plurality of storage agents (Bucher Paragraph [0039]) storage manager maintains a direct connection to each storage agent (Bucher Paragraph [0042])), and a control message including instruction for the switch to send the request message to a second controller (storage agents may communicate through the storage manager to reach unreachable storage agents (Bucher Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Bucher related to using an intermediary device along a second path to overcome unreliable or failed connections and apply them to the teachings of Charny and Chu for the purpose of relaying information when nodes are unable to communicate on unreliable (Bucher Paragraph [0046]). One would be motivated as such as this allows storage agents to maintain communication with one another when coupled by unreliable or intermittent connections (Bucher Paragraph [0046]).  

Regarding claim 12, Charny, Chu, and Bucher teach the network device of claim 11, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to determine whether a health check acknowledgement message has been received from the second controller over the in-band network (determining whether the neighboring node responds to the RSVP hello message (Charny Paragraphs [0036 – 0037]) in-band data path allows for periodic probe messages to be sent by an engine (Chu Paragraph [0084]) inherits motivation to combine from respective parent claims.).  

Regarding claim 13, Charny, Chu, and Bucher teach the network device of claim 12, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to determine that the out-of- band network has a failure in response to a determination that the health check acknowledgement message has been received from the second controller over the in-band network ((if contact by the alternate path was successful, a determination is made that the node is operational and the link has failed, determining whether the neighboring node responds to the RSVP hello message (Charny Paragraphs [0036 – 0037]) out-of-band communication between members of a cluster are exchanged via a messaging bus on a control plane for path management (Chu Paragraph [0084]) inherits motivation to combine from respective parent claims.).  

Charny, Chu, and Bucher teach the network device of claim 12, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to determine that the second controller has a failure in response to a determination that the health check acknowledgement message has not been received from the second controller over the in-band network (if contact by the alternate path was unsuccessful, a determination is made that the node has failed, determining whether the neighboring node responds to the RSVP hello message (Charny Paragraphs [0036 – 0037]) in-band data path allows for periodic probe messages to be sent by an engine (Chu Paragraph [0084]) inherits motivation to combine from respective parent claims.).  

Regarding claim 16, Charny, Chu, and Bucher teach the network device of claim 11, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to receive a second control message from the switch over the in-band network, wherein the second control message includes a health check request message generated by a third controller in the cluster (node attempts to contact its neighbor via the alternate path, the contact may be an RSVP Hello message which expects a response (Charny Paragraph [0036]) wherein there may be multiple nodes in the system which perform the same functionality (Charny Paragraphs [0031 – 0032]) storage agents may communicate through the storage manager to reach unreachable storage agents (Bucher Paragraph [0046])), wherein the switch has a control channel connection to the third controller (storage manager maintains a direct connection to each storage agent (Bucher Paragraph [0042]))), wherein the switch has a control channel connection to the third controller and send a third control message to the switch over the in-band network in response to receiving the second control message, wherein the third control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (queried node may respond on the backup channel to the RSVP Hello message (Charny Paragraph [0036]) agents may relay communications through the storage manager to reach other agents (Bucher Paragraph [0046]) communications may be in-band communications or out-of-band communications (Chu Paragraph [0084j]) inherits motivation to combine multiple references from respective parent claim.).  

Regarding claim 17, Charny teaches a non-transitory machine-readable medium having computer code stored therein (Charny Paragraph [0042]), which when executed by a set of one or more processors of a network device functioning as a first controller in a software defined networking (SDN) network, causes the a first controller in a network to monitor a health of a second controller (neighbor nodes may detect communication loss between one another (Charny Paragraph [0036])), wherein the first controller and the second controller are part of a cluster of controllers (nodes are interconnected neighbor nodes of a same network (Charny Paragraphs [0017] and [0025 – 0026])), wherein controllers in the cluster communicate in the network over an second communication channel (contact paths are provided as backup tunnels which are separate and distinct from the direct links between neighboring nodes (Charny Paragraphs [0034 – 0035])), and wherein controllers in the cluster communicate with each other over an first communication channel that is separate from the in-band network (direct links are used to communicate RSVP Hello messages between neighboring nodes (Charny Paragraphs [0029 – 0030])), the operations comprising: 
determining (310) that the second controller cannot be reached over the first communication channel (node detects a loss of communication over a physical layer link due to the absence of an RSVP Hello message/response (Charny Paragraph [0036])); and 
node attempts to contact its neighbor via the alternate path, the contact may be an RSVP Hello message which expects a response (Charny Paragraph [0036])).  
Charny fails to teach of a network being a software defined network, a first communication channel being an out-of-band network, a second channel being an in-band network, and a switch being comprised on the in-band network wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over the in-band network. Charny further fails to teach of a control message including an instruction for the switch to send the request message to a second controller.
However, in analogous art, Chu teaches a network being a software defined network (a controller may be an SDN controller which provides fault management (Chu Paragraph [0083])), a first communication channel being an out-of-band network (out-of-band communication between members of a cluster are exchanged via a messaging bus on a control plane for path management (Chu Paragraph [0084])), a second channel being an in-band network (in-band data path allows for periodic probe messages to be sent by an engine (Chu Paragraph [0084])), and a switch being comprised on the in-band network (network engine 532 running on a server performs virtual processes and functions to emulate network devices including switches (Chu Paragraphs [0049 – 0050])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chu related to implementing failure handling on an SDN network comprising out-of-band and in-band channels for control communication and apply them to the teachings of Charny for the purpose of providing an out-of-band control plane for path management (Chu Paragraph [0084]). One would be motivated as such as this using such resources allows for improved scalability and reliability (Chu Abstract).
Charny and Chu fail to teach wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over the in-band network and a control message including instruction for the switch to send the request message to a second controller.
However, in analogous art, Bucher teaches wherein the switch is a designated switch that has a control channel connection to the first controller and the second controller over channels (storage manager acts as a central server to a plurality of storage agents (Bucher Paragraph [0039]) storage manager maintains a direct connection to each storage agent (Bucher Paragraph [0042])), and a control message including instruction for the switch to send the request message to a second controller (storage agents may communicate through the storage manager to reach unreachable storage agents (Bucher Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Bucher related to using an intermediary device along a second path to overcome unreliable or failed connections and apply them to the teachings of Charny and Chu for the purpose of relaying information when nodes are unable to communicate on unreliable connections (Bucher Paragraph [0046]). One would be motivated as such as this allows storage agents to maintain communication with one another when coupled by unreliable or intermittent connections (Bucher Paragraph [0046]).  

Charny, Chu, and Bucher teach the non-transitory machine-readable medium of claim 17, wherein the computer code, when executed by the set of one or more processors of the network device, causes the first controller to perform further operations comprising: 
determining (330) whether a health check acknowledgement message has been received from the second controller over the in-band network (determining whether the neighboring node responds to the RSVP hello message (Charny Paragraphs [0036 – 0037]) in-band data path allows for periodic probe messages to be sent by an engine (Chu Paragraph [0084]) inherits motivation to combine from respective parent claims.); and 
determining (340) that the out-of-band network has a failure in response to a determination that the health check acknowledgement message has been received from the second controller over the in-band network (if contact by the alternate path was successful, a determination is made that the node is operational and the link has failed (Charny Paragraph [0036]) in-band data path allows for periodic probe messages to be sent by an engine (Chu Paragraph [0084]) inherits motivation to combine from respective parent claims.).  

Regarding claim 20, Charny, Chu, and Bucher teach the non-transitory machine-readable medium of claim 17, wherein the computer code, when executed by the set of one or more processors of the network device, causes the first controller to perform further operations comprising:
receiving (410) a second control message from the switch over the in-band network, wherein the second control message includes a health check request message generated by a third controller in the cluster (node attempts to contact its neighbor via the alternate path, the contact may be an RSVP Hello message which expects a response (Charny Paragraph [0036]) wherein there may be multiple nodes in the system which perform the same functionality (Charny Paragraphs [0031 – 0032]) storage agents may communicate through the storage manager to reach unreachable storage agents (Bucher Paragraph [0046])), wherein the switch has a control channel connection to the third controller (storage manager maintains a direct connection to each storage agent (Bucher Paragraph [0042]))); and 
sending (420) a third control message to the switch over the in-band network in response to receiving the second control message, wherein the third control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (queried node may respond on the backup channel to the RSVP Hello message (Charny Paragraph [0036]) agents may relay communications through the storage manager to reach other agents (Bucher Paragraph [0046]) communications may be in-band communications or out-of-band communications (Chu Paragraph [0084j]) inherits motivation to combine multiple references from respective parent claim.).  

Claims 7, 14, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Charny in view of Chu and Bucher and further in view of Wackerly (US 2018/0219788 A1).
Regarding claim 7, where Charny, Chu, and Bucher teach the method of claim 6, Charny, Chu, and Bucher fail to wherein the first control message is a Packet-Out message and the second control message is a Packet-In message.  
However, in analogous art, Wackerly teaches wherein the first control message is a Packet-Out message (sent encapsulated packet-ins outgoing from the SDN controller are packet-out messages (Wackerly Paragraph [0022])) and the second control message is a Packet-In message (SDN controller receives a specially encapsulated packet as a Packet-in (Wackerly Paragraph [0010])).
Wackerly related to using packet-in and packet-out distinctions as describes in OpenFlow and apply them to the teachings of Charny, Chu, and Bucher for the purpose of using established OpenFlow protocol terminology (Wackerly Paragraph [0010]). One would be motivated as such as packet-in messages may allow a controller to determine appropriate forwarding behavior which is subsequently forwarded to appropriate devices (Wackerly Paragraphs [0010] and [0022]).

Regarding claim 14, where Charny, Chu, and Bucher teach the network device of claim 13, wherein the health check acknowledgement message is included in a second control message sent by the switch to the first controller over the in-band network, wherein the first controller and the switch communicate over the in-band network using OpenFlow (neighbor node responds successfully to the RSVP Hello message over the backup channel (Charny Paragraph [0036]) using OpenFlow protocol (Chu Paragraph [0070]) communicating through the intermediate management node (Bucher Paragraph [0046]) inherits motivation to combine from respective parent claim.), Charny, Chu, and Bucher fail to teach wherein the first control message is a Packet-Out message and the second control message is a Packet-In message.  
However, in analogous art, Wackerly teaches wherein the first control message is a Packet-Out message (sent encapsulated packet-ins outgoing from the SDN controller are packet-out messages (Wackerly Paragraph [0022])) and the second control message is a Packet-In message (SDN controller receives a specially encapsulated packet as a Packet-in (Wackerly Paragraph [0010])).
Wackerly related to using packet-in and packet-out distinctions as describes in OpenFlow and apply them to the teachings of Charny, Chu, and Bucher for the purpose of using established OpenFlow protocol terminology (Wackerly Paragraph [0010]). One would be motivated as such as packet-in messages may allow a controller to determine appropriate forwarding behavior which is subsequently forwarded to appropriate devices (Wackerly Paragraphs [0010] and [0022]).

Regarding claim 19, where Charny, Chu, and Bucher teach the non-transitory machine-readable medium of claim 18, wherein the health check acknowledgement message is included in a second control message sent by the switch to the first controller over the in-band network, wherein the first controller and the switch communicate over the in-band network using OpenFlow (neighbor node responds successfully to the RSVP Hello message over the backup channel (Charny Paragraph [0036]) using OpenFlow protocol (Chu Paragraph [0070]) communicating through the intermediate management node (Bucher Paragraph [0046]) inherits motivation to combine from respective parent claim.), Charny, Chu, and Bucher fail to teach wherein the first control message is a Packet-Out message and the second control message is a Packet-In message.  
However, in analogous art, Wackerly teaches wherein the first control message is a Packet-Out message (sent encapsulated packet-ins outgoing from the SDN controller are packet-out messages (Wackerly Paragraph [0022])) and the second control message is a Packet-In message (SDN controller receives a specially encapsulated packet as a Packet-in (Wackerly Paragraph [0010])).
Wackerly related to using packet-in and packet-out distinctions as describes in OpenFlow and apply them to the teachings of Charny, Chu, and Bucher for the purpose of using established OpenFlow protocol terminology (Wackerly Paragraph [0010]). One would be motivated as such as packet-in messages may allow a controller to determine appropriate forwarding behavior which is subsequently forwarded to appropriate devices (Wackerly Paragraphs [0010] and [0022]).

Conclusion
Prior art found pertinent to the claimed invention but not used in making the rejections presented herein comprises:
Saquib et al. (US 2016/0285750 A1) which teaches coordinating the sending of probe packets between two nodes.
Kim et al. (US 2017/0019295 A1) which teaches communication nodes in a network checking one another for fault states.
Filsfils et al. (US 2007/0180105 A1) which teaches distinguishing being node and link failures using unidirectional backup channel sessions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459